

Exhibit 10.2


AMENDMENT NO. 6 TO
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


This Amendment No. 6 TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (this
“Amendment”) is made and entered into as of May 31, 2013 by and between Bank of
America, N.A. (“Buyer”) and Nationstar Mortgage LLC (“Seller”). This Amendment
amends that certain Amended and Restated Master Repurchase Agreement by and
between Buyer and Seller, dated as of October 21, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”).


R E C I T A L S


Buyer and Seller have previously entered into the Agreement pursuant to which
Buyer may, from time to time, purchase certain mortgage loans from Seller and
Seller agrees to sell certain mortgage loans to Buyer under a master repurchase
facility. Buyer and Seller hereby agree that the Agreement shall be amended as
more fully provided herein.


In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows:
1.
Amendments. Effective as of May 31, 2013, the Agreement is hereby amended as
follows:



(a)
Exhibit A to the Agreement is hereby amended by deleting the definition of
“Total Liabilities” in its entirety and replacing it with the following (with
the added language underlined for ease of review):



“Total Liabilities: As of any date of determination, the result of (i) the total
liabilities of Seller on any given date of determination, to be determined in
accordance with GAAP consistent with those applied in the preparation of
Seller's financial statements, plus (ii) to the extent not already included
under GAAP, the total aggregate outstanding amount owed by Seller under any
repurchase, refinance or other similar credit arrangements, plus (iii) to the
extent not already included under GAAP, any “off balance sheet” repurchase,
refinance or other similar credit arrangements, minus (iv) the amount of any
nonspecific consolidated balance sheet reserves maintained in accordance with
GAAP, minus (v) the amount of any non-recourse debt, including any
securitization debt, and, for the period of time from May 31, 2013 through and
including October 31, 2013, minus (vi) Specified Liabilities.”


(b)
Exhibit A to the Agreement is hereby amended by inserting the following new
definition in the appropriate alphabetical order:



“Specified Liabilities: Accounts payable and any other GAAP liabilities of
Seller or any of its Subsidiaries reflected on their respective financial
statements relating to those certain servicing advance reimbursement rights and
deferred servicing fees purchased by Seller from Bank of America, N.A. in
connection with Seller's acquisition of approximately $215,000,000,000 of
residential mortgage servicing rights and certain other assets from Bank of
America, N.A. on or about January 6, 2013.”


2.
No Other Amendments; Conflicts with Previous Amendments. Other than as expressly
modified and amended herein, the Agreement shall remain in full force and effect
and nothing herein shall affect the rights and remedies of Buyer as provided
under the Agreement. To the extent any amendments to the Agreement contained
herein





--------------------------------------------------------------------------------



conflict with any previous amendments to the Agreement, the amendments contained
herein shall control.




3.
Capitalized Terms. Any capitalized term used herein and not otherwise defined
herein shall have the meaning ascribed to such term in the Agreement.



4.
Representations. In order to induce Buyer to execute and deliver this Amendment,
Seller hereby represents to Buyer that as of the date hereof, (i) Seller is in
full compliance with all of the terms and conditions of the Principal Agreements
and remains bound by the terms thereof, and (ii) no Potential Default or Event
of Default has occurred and is continuing under the Principal Agreements.



5.
Governing Law. This Amendment shall be construed in accordance with the laws of
the State of New York without regard to any conflicts of law provisions (except
for Section 5-1401 of the New York General Obligations Law which shall govern).
All legal actions between or among the parties regarding the Agreement,
including, without limitation, legal actions to enforce the Agreement or because
of a dispute, breach or default of the Agreement, shall be brought in the
federal or state courts located in New York County, New York, which courts shall
have sole and exclusive in personam, subject matter and other jurisdiction in
connection with such legal actions and the parties acknowledge and agree that
venue in such courts shall be convenient and appropriate for all purposes.



6.
Counterparts. For the purpose of facilitating the execution of this Amendment,
and for other purposes, this Amendment may be executed simultaneously in any
number of counterparts. Each counterpart shall be deemed to be an original, and
all such counterparts shall constitute one and the same instrument. Facsimile
signatures shall be deemed valid and binding to the same extent as the original.



[signature page follows]






--------------------------------------------------------------------------------















IN WITNESS WHEREOF, Buyer and Seller have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the date first
written above. Buyer shall have no obligation to honor the terms and conditions
of this Amendment if Seller fails to fully execute and return this document to
Buyer within three (3) days after the date hereof.


BANK OF AMERICA, N.A.                                                




By:    /s/ Rayanthi De Mel                            


Name:    Rayanthi De Mel                


Title:    Assistant Vice President                    
Bank of America, N.A.




NATIONSTAR MORTGAGE LLC    


By:    /s/ Larry Brown    


Name:    Larry Brown


Title:    Vice President




